     Case 2:20-cv-01206-JJT-MHB Document 94 Filed 07/09/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   The Estate of Melonee Duval, et al.,         No. CV-20-01206-PHX-JJT (MHB)
10                 Plaintiffs,                    ORDER
11   v.
12   Paul Penzone, et al.,
13                 Defendants.
14
15          The Court having reviewed the parties Stipulated Dismissal of Certain Claims
16   Against Defendant Mendoza (Doc. 89),
17          IT IS ORDERED granting the Stipulation (Doc. 89),
18          IT IS FURTHER ORDERED that Defendant Mendoza is dismissed from Count
19   One.
20          Dated this 8th day of July, 2021.
21
22
23
24
25
26
27
28
